Citation Nr: 1211030	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a pulmonary disorder, including chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a pulmonary disorder, including COPD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) originated from decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  A July 2008 rating decision denied service connection for COPD and a TDIU.  The Veteran appealed the denial of these claims.

In that July 2008 rating decision, the RO denied the claim for service connection for COPD on its underlying merits, without first considering whether there was new and material evidence to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  And records show that a prior claim for asthma with emphysema, which is a type of COPD, was denied by the RO in May 2000 and again in November 2001.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2002, in response, to initiate an appeal of those earlier decisions, and was provided a Statement of the Case (SOC) on February 26, 2003, but his Substantive Appeal (VA Form 9) was not received within the next 60 days, meaning by April 26, 2003, to complete the steps necessary to perfect his appeal of those earlier decisions denying this claim to the Board.  His Substantive Appeal was not received until December 2, 2003, so not until after expiration of the appeal period.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).

An appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent).  38 C.F.R. § 20.200.


A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (which, here, was the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306.


The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form 9 or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the Substantive Appeal, the Court has held that he is statutorily barred from appealing the decision of the agency of original jurisdiction (i.e., RO).  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also 38 C.F.R. § 19.34 (2011).

But in another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U.S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 [Substantive Appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the Veteran's Court (CAVC) held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the CAVC stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Other cases similarly have held that a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Here, though, there was no mitigating circumstance that prevented the Veteran from completing the steps necessary to perfect his earlier appeal.  In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in an earlier final denial, the new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  Therefore, the threshold preliminary consideration in this appeal is whether there is new and material evidence to reopen this claim.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.


Even though in its July 2008 decision the RO failed to address or just unknowingly overlooked this threshold preliminary issue of whether there is new and material evidence to reopen this claim, the Board has the jurisdictional responsibility to first make this initial determination because it affects the Board's jurisdiction to consider the underlying merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

The Board ultimately is reopening this claim because there is indeed new and material evidence since those prior final and binding denials of this claim.  So this threshold preliminary determination, since favorable, all but eliminates any significance of the RO not having first considered this threshold preliminary issue because the claim is being reopened, regardless.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (indicating the Board must explain why the Veteran is not prejudiced when a claim is considered on a basis different from that the RO considered).

But after reopening this claim, rather than immediately readjudicating it on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) for further development.  The Board also is remanding the derivative TDIU claim because it is "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (these claims have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

The last preliminary point worth noting is that the Veteran submitted additional evidence in support of his claims in November 2011, and he did not waive his right to have the RO initially consider this additional evidence rather than the Board.  But in the January 2012 informal brief, his representative waived this right to initial review of this additional evidence by the RO.  See 38 C.F.R. §§ 20.800, 20.1304.  So the Board is proceeding with consideration of it.


FINDINGS OF FACT

1.  Unappealed May 2000 and November 2001 rating decisions considered and denied the Veteran's claim for service connection for a pulmonary disorder, then characterized as asthma with emphysema, because there supposedly was no evidence of this disease during his military service.

2.  Some of the records concerning his military service, however, apparently not considered in those prior decisions, show relevant pulmonary or respiratory complaints including of asthma.


CONCLUSIONS OF LAW

1.  That November 2001 rating decision most recently denying service connection for a pulmonary disorder, then characterized as asthma with emphysema, is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim, which is now characterized as for a pulmonary disorder including COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Concerning petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish his underlying entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. 

Here, though, since the Board is reopening the claim for service connection for a pulmonary disorder, including COPD, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, he has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial, and that, as the pleading party, the Veteran, not VA, bears this burden of proof).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of this claim on remand.

II.  The Petition to Reopen the Claim for Service Connection for a Pulmonary Disorder, including COPD

In a May 2000 rating decision, the RO denied service connection for asthma with emphysema, finding that the claim was not well grounded.  The RO determined that, while then current findings confirmed the Veteran had asthma and pulmonary fibrosis, there was no evidence etiologically linking these conditions to his military service.

Later that year, in November 2000, the VCAA was signed into law.  The VCAA eliminated the concept of a well-grounded claim and redefined VA's obligations regarding its duties to notify and assist claimants.  And if, as here, a denial of a claim became final from July 14, 1999 to November 9, 2000, and the claim was denied because it was not well grounded, VA was required, upon request of the claimant or upon the motion of the Secretary of VA, to readjudicate the claim as if the denial had not been made.  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.

As a result, in a November 2001 decision the RO readjudicated this claim, but continued to deny it on its underlying merits.  Essentially, the RO's denial of the claim on its underlying merits was based on findings similar as before, namely, that also there was then current evidence of asthma and pulmonary fibrosis, there was no evidence linking these pulmonary disorders to the Veteran's military service.  He filed a timely NOD with that decision in February 2002, and he was provided the required SOC in February 2003.  However, he did not then file his Substantive Appeal, in response to that SOC, until December 2003.  And the RO contemporaneously informed him that his Substantive Appeal was untimely, having been received more than 60 days after that SOC and more than one year after receiving notification of that November 2001 decision.  So he started, but did not complete, the steps necessary to perfect a timely appeal of that earlier decision.  See again 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).

Because he did not complete the steps necessary to perfect an appeal of that prior decision, it is final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 3.156, 20.1100.

That decision is the last final and binding denial of this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial, that is, irrespective of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim).  If there is new and material evidence during the years since, the Board must reopen the claim and review the former disposition. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378  (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability - or, at the very least, the existence of disability since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board's review of the evidence, both new and old, reveals a Report of Medical History dated in June 1992, so from several months prior to the Veteran's eventual discharge from service in September 1992.  This record shows affirmative acknowledgment by him that he had or had had asthma and shortness of breath.  Later in the document another sheet is referenced, but it is not associated with the record and there are no other pertinent findings.

There is no indication, including from review of the last final and binding denial of the claim in November 2001, that this June 1992 service treatment record (STR) was considered, so it is new evidence.  See also 38 C.F.R. § 3.156(c) (indicating that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, without the need to first have new and material evidence).

Section 3.156(c) goes on to explain that official service department records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met.

In any event, this record from service also certainly is material because it relates to an unestablished fact necessary to substantiate the claim in that it tends to suggest the Veteran had relevant pulmonary or respiratory symptoms while in service, namely, shortness of breath, and that there even apparently was an underlying diagnosis of asthma in service to account for his subjective complaints.

This evidence therefore is not cumulative or redundant of the evidence of record at the time of the prior final and binding denial of this claim - at least not of the evidence that was actually considered.  This evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it triggers the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.  

Accordingly, the claim of entitlement to service connection for a pulmonary disorder, including COPD, is reopened because there is the required new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for a pulmonary disorder, including COPD, is granted, subject to the further development of this claim in the remand below. 


REMAND

To reiterate, the June 1992 Report of Medical History cited as reason for reopening this claim shows the Veteran was then having or had experienced shortness of breath, apparently due to the additional mention of asthma.

Even when denying his claim in May 2000 and November 2001, the RO readily conceded there was evidence in the file confirming the Veteran had asthma and apparently also pulmonary fibrosis.  So this June 1992 report, which the RO apparently overlooked when adjudicating this claim in those earlier decisions, also confirms he had experienced relevant symptoms while in service and had received a pertinent diagnosis - indeed, the same diagnosis of asthma.  Because this claim has been reopened, VA now has an obligation to assist him in fully developing this claim, including by obtaining a medical nexus opinion concerning whether the asthma noted in service is related to the asthma that also has been diagnosed since service.  Medical opinion also is needed concerning the other pulmonary or respiratory disorders that also have been diagnosed - namely, COPD/emphysema and pulmonary fibrosis, especially since some of these disorders are "obstructive" versus "restrictive" and, therefore, may have different etiologies.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  


The claim for a TDIU is "inextricably intertwined" since at least partly a derivative of his claim for service connection for a pulmonary or respiratory disorder since one of the reasons he claims he is unemployable is because of this disorder, meaning incapable of obtaining and maintaining substantially gainful employment.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  See also 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16, 4.18 and 4.19.

At present, however, he has not established his entitlement to service connection for this additional disability (a pulmonary or respiratory disorder).  Service connection is only currently in effect for coronary atherosclerosis, which has been rated as 
30-percent disabling effectively since February 21, 2002, and for gastroesophageal reflux disease (GERD), which has been rated as 10-percent disabling effectively since December 13, 2007.  So his combined rating for these service-connected disabilities since December 13, 2007, has been 40 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  He therefore does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU because one of his service-connected disabilities has to be rated as at least 40-percent disabling and his combined rating must be at least 70 percent.  He could still qualify for a TDIU, however, on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b) - provided that it is shown he is indeed unemployable on account of service-connected disability.  There also remains the possibility that his pulmonary or respiratory disorder could be determined as service connected on remand, which would then in turn require consideration of this additional disability (that is, along with the other 
service-connected disabilities) in determining whether he is entitled to a TDIU.


The Board further sees that, in his February 2008 TDIU application 
(on VA Form 21-8940), the Veteran indicated his income was "Social Security."  Other records in the claims file also reference his receipt of benefits from the Social Security Administration (SSA).  There is no indication in these records as to whether these benefits are based on disability, but if they are these other Federal agency's records will need to be obtained since potentially relevant to these VA claims.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  If based on disability, obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Schedule an appropriate VA compensation examination to first identify all current pulmonary or respiratory disorders (e.g., asthma, COPD/emphysema, pulmonary fibrosis, etc.).  A medical nexus opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) that any current pulmonary or respiratory disorder is related to the Veteran's military service or dates back to his service or incepted in service.


To this end, the claims file, including a complete copy of this decision and remand, must be made available to the designated examiner for review of the pertinent history, including especially the Veteran's mention of shortness of breath and asthma in June 1992, while in service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting or against the claim.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims for service connection for a pulmonary disorder, including COPD, and for a TDIU in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


